Case o-20-/1/o/-reg. VOC cll-1 FuedOQsveii2c0 Entered Ov/el/20 Loisliso

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
won~ x
In re: Chapter 11

 

BIORESTORATIVE THERAPIES, INC., Case No. 20-71757-reg

Debtor.
x

 

ORDER GRANTING APPLICATIONS FOR A FIRST INTERIM ALLOWANCE OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES

Upon the (a) First Application of Certilman Balin Adler & Hyman, LLP, Attorneys for
the Debtor in Possession, for Interim Allowance of Compensation and for Reimbursement of
Expenses for Services Rendered During the Period of March 20, 2020 Through and Including
July 31, 2020 [ECF Doc. No. 195]; and the (b) First Application of K&L Gates, LLP, Special
Intellectual Properties Counsel for the Debtor in Possession, for Interim Allowance of
Compensation and for Reimbursement of Expenses for Services Rendered During the Period of
March 20, 2020 Through and Including July 31, 2020 [Docket No. 196] (collectively, the
“Professionals’ Applications”); the Court having reviewed the Professionals’ Applications, and
the Court finding that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334, (ji) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), (ii) notice of
Professionals’ Applications was sufficient under the circumstances, (iv) the compensation
requested in each of the Professionals’ Applications is reasonable and for actual and necessary
services rendered by the Professionals during the First Interim Compensation Period, (v) the
expenses for which reimbursement is sought in the Professionals’ Applications are actual and
necessary expenses and (vi) the Professionals’ Applications fully comply with the Bankruptcy

Code, the Bankruptcy Rules, and the U.S. Trustee Guidelines, as applicable, (vi) no objections to

7220524. 1
Case o-20-/1/o/-reg. VOC cll-1 FuedOQsveii2c0 Entered Ov/el/20 Loisliso

either of the Professionals’ Applications were filed; and (vii) after due deliberation and sufficient
cause appearing therefor;

IT IS HEREBY ORDERED THAT:

1, The Professionals’ Applications are granted on an interim basis (the “Allowed
Interim Amounts”) to the extent set forth in Schedule A attached hereto.

2. The Debtor is hereby authorized to pay to the Professionals 80% of the Interim
Fees Awarded (after taking into account all voluntary reductions and applicable credits) and
100% of the Interim Expenses Awarded, as reflected in Schedule A attached hereto, to the extent
that such amounts have not previously been paid, with Certilman Balin to first apply its Retainer
to the amounts awarded herein before receiving further payment from the Debtor.

3. The Debtor is authorized to take any and all actions necessary to effectuate the
relief granted pursuant to this Order.

4, Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be
immediately effective and enforceable upon its entry.

5. The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.

7220524.1
Case o-20-/1/fo/f-reg

SCHEDULE A

CURRENT INTERIM FEE PERIOD

03/20/2020 — 07/31/2020

Doc 4li-L Filed Us/elicO0 Entered Osiz21liz0 LOloliscao

 

 

 

 

 

Case No.: 20-71757-reg
Case Name: BioRestorative Therapies, Inc.
Fees Allowed Expenses
Date/Docket (Including Allowed and
No. of Fees Fees Held Fees Held | Fees Payable by | Expenses | Payable by
Applicant Application | Requested Back) Back Debtor Requested Debtor
Certilman Balin Adler & | 08/28/2020 | $272,338.00 $272,338.00 | $54,467.60 $217,870.40! | $4,937.68 $4,937.68
Hyman, LLP Docket No.
Counsel to the Debtor 195
and Debtor in
Possession
K&L Gates, LLP 08/28/2020 $92,706.50 $92,706.50 | $18,541.30 $74,165.20 | $22,888.32 $22,888.32
Special Intellectual Docket No.
Properties Counsel to 196
the Debtor and Debtor

in Possession

 

 

 

 

 

 

 

 

 

' Upon entry of this Order, Certilman Balin shall apply the Debtor’s Retainer held by Certilman Balin in the amount of $50,000.00 to the amount of Fees
Payable by Debtor hereunder, with the Debtor thereafter paying the sum of $167,870.40 on an interim basis hereunder.

7220585. 1

 
